Lahtinen, J.
Appeal from an order of the Supreme Court (Ryan, J.), entered September 25, 2006 in Clinton County, which denied the motion of counsel for defendant Empire Contracting and Sales Company, Inc. to withdraw as attorney of record.
We affirm. As Supreme Court noted in its well-reasoned opinion, the record contains no proof that the client of the withdrawing attorney was provided notice of the subject motion *1007(see CPLR 321 [b] [2]; Code of Professional Responsibility DR 2-110 [a] [2] [22 NYCRR 1200.15 (a) (2)]; Birky v Katsilogiannis, 37 AD3d 631, 632 [2007]; Matter of Kindra B., 296 AD2d 456, 458 [2002]; Matter of Williams v Lewis, 258 AD2d 974, 974 [1999]; Matter of Tierra C., 227 AD2d 994, 994 [1996]; LeMin v Central Suffolk Hosp., 169 AD2d 821, 821 [1991]). Moreover, “ ‘a motion to withdraw as counsel is a poor vehicle to test an insurer’s right to disclaim liability or deny coverage,’ ” especially in light of the complexity of those issues involved here (Dennis v Young, 106 AD2d 762, 763 [1984], quoting Brothers v Burt, 27 NY2d 905, 906 [1970]; see Sojka v 43 Wooster LLC, 19 AD3d 266, 267 [2005]).
Cardona, P.J., Peters, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with one bill of costs.